12 HO -IH
                                 ELECTRONIC RECORD




COA #       02-13-00218-CR                       OFFENSE:        22.021


            Derek Wryan Wilson v. The State
STYLE:      of Texas                             COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    372nd District Court


DATE: 08/14/2014                  Publish: YES   TC CASE #:      1290837D




                         IN THE COURT OF CRIMINAL APPEALS


           Derek Wryan Wilson v. The State of
STYLE:    Texas                                       cc*          \mo~M
         AFPBLLANT^                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         r&iTuzzc/                                    JUDGE:

DATE:      /=e£     -2./! 2jSfJ^                      SIGNED:                           PC:

JUDGE:       /"•C                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD